*991Memorandum. On this record, which included a consideration of the signatures which were the subject matter of Farber v Carroll (42 NY2d 994 [decided herewith]), there is no basis for us to disturb the factual finding of Special Term, as affirmed by the Appellate Division, that the petition here contains over 10,000 valid signatures (as presently required by Election Law, § 136, subd 6, par [a]) and is not permeated with fraud as a matter of law (Matter of Ruiz v McKenna, 40 NY2d 815; cf. Matter of Proskin v Nolan, 40 NY2d 829).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.